SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For Quarter Ended September 30, 2010 Commission file number 0-5534 BALDWIN & LYONS, INC. (Exact name of registrant as specified in its charter) INDIANA (State or other jurisdiction of Incorporation or organization) 35-0160330 (I.R.S. Employer Identification Number) 1099 N. Meridian Street, Indianapolis, Indiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(317) 636-9800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesüNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ü Non-accelerated filer Small Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock as of November 1, 2010: TITLE OF CLASS
